Name: Council Regulation (EEC) No 1738/92 of 30 June 1992 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1738 /92 of 30 June 1992 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals additional co-responsibility levy due in 1992 / 93 by virtue of the maximum guaranteed quantity being exceeded by production in 1991 / 92 , the said levying should be done away with ; whereas , to this end , Article 4b (2 ) of Regulation (EEC) No 2727 /75 should be repealed, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 2727 / 75 ( 4 ) provides for the application of a system of a basic and an additional co-responsibility levy for the period 1988 / 89 to 1991 / 92 ; Whereas , when it adopted a system of aid for certain producers in the major crops sector , the Council did not extend the systems of basic and additional co-responsibility levies ; Whereas , for the sake of consistency and bearing in mind the low economic impact of the levying of the balance of the Article 1 1 . Article 4b (2 ) of Regulation (EEC) No 2727 /75 is hereby repealed . 2 . The additional levy due in the 1 99 1 / 92 marketing year shall not be collected . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (&gt;) OJ No C 303 , 22 . 11 . 1991 , p. 28 . ( 2 ) OJ No C 125 , 18 . 5 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1991 , p. 15 . ( 4 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . As last amended by Regulation (EEC) No 674 / 92 (OJ No L 73 , 19 . 3 . 1992 , p. 7 ).